Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pp. 10-11, filed 19 Oct. 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections under 35 U.S.C. §112 of 28 Jul. 2021 have been withdrawn.
Applicant’s arguments, see pp. 11-14, filed 19 Oct. 2021, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejections under 35 U.S.C. §103 of 28 Jul. 2021 have been withdrawn.
Allowable Subject Matter
Claims 1-6, 9, 11-16, 19, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, suggest, or disclose: “the rock-lithology library establishing correspondence between different digitized values and different lithology values, wherein the rock-lithology library establishes correspondence between a first digitized value and a first-2-Zhao, et al. - 16/946,265Attorney Docket No.: ONAS-036085 lithology value, and a first cell of the gridded index map including the first digitized value is associated with the first lithology value based on the correspondence between the first digitized value and the first lithology value established by the rock-lithology library”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Hayes et al. (“Mapping Lithologic Criteria for Mineral Deposit Potential Using A Subsurface Lithologic Database Interactive with ARC/INFO”) reference teaches a ‘subsurface lithologic database’.
Applicant has provided the Williams reference (U.S. PG-PUB 2018/0068037, cited in a PCT Search Report and Written Opinion mailed 17 September 2021) via an Information Disclosure Statement (IDS) filed on 08 October 2021, pertaining to a chronostratigraphic database comprising a plurality of discrete data points, wherein each data point comprises an x, y, z and T value, wherein x, y, and z are Cartesian 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613